DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 2, 4-8, and 10 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record does not teach or otherwise render obvious in combination with all limitations a method for treating a tumor in a subject’s brain comprising applying a first alternating electric field having a first frequency, between 50 kHz and 190 kHz in claim 1 or 75 kHZ and 125 kHz in claim 2, to the subject's brain for a first period of time, administering the substance to the subject after the first period of time has elapsed, wherein the increased permeability of the blood brain barrier allows the substance to cross the blood brain barrier; and applying a second alternating electric field at a second frequency to the subject's brain for a second period of time that is at least one week long, wherein the second frequency is different from the first frequency, wherein the second alternating electric field at the second frequency has an intensity that is sufficiently large to inhibit the tumor, wherein the first frequency is selected to increase the permeability of the blood brain barrier, and wherein the second frequency is selected to provide an anti-tumor action.  In the prior art, Davalos (US 2014/0039489) does not teach the narrow frequency range recited for increasing permeability and Story (US 2019/0298982) which discloses frequencies in the range recited specifically teaches those frequencies to kill the cancer cells as opposed to being selected to be used to increase the permeability of the blood brain barrier.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY L SCHMIDT whose telephone number is (571)270-3648. The examiner can normally be reached Monday through Thursday 7:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMILY L SCHMIDT/Primary Examiner, Art Unit 3783